UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-1021



LAWRENCE VERLINE WILDER, SR.,

                                             Plaintiff - Appellant,

          versus


WALTER J. STANISLAWSKI, JR., President, Social
Security Administration Baltimore Federal
Credit Union,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-2244-S)


Submitted:   March 26, 1998                 Decided:   April 7, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

complaint for failure to comply with the court's order requiring

him to file a more definite statement of his civil rights claims.

Appellant also appeals the district court's order denying his

motion for reconsideration. We have reviewed the record and the
district court's opinions and find no reversible error. According-

ly, we affirm on the reasoning of the district court. Wilder v.
Stanislawski, No. CA-97-2244-S (D. Md. Oct. 29 & Nov. 10, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2